[Cite as State v. Risch, 2011-Ohio-3633.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 16-10-14

        v.

MATTHEW KEITH RISCH,                                       OPINION

        DEFENDANT-APPELLANT.




                Appeal from Wyandot County Common Pleas Court
                           Trial Court No. 09-CR-0080

                                      Judgment Affirmed

                              Date of Decision:   July 25, 2011




APPEARANCES:

        Scott B. Johnson for Appellant

        Jonathan K. Miller for Appellee
Case No. 16-10-14



WILLAMOWSKI, J.

      {¶1} Defendant-appellant Matthew K. Risch (“Risch”) brings this appeal

from the judgment of the Court of Common Pleas of Wyandot County finding him

guilty of multiple sex offenses and sentencing him to a total prison term of 51

months. For the reasons set forth below, the judgment is affirmed.

      {¶2} On September 22, 2009, the Wyandot Grand Jury issued an indictment

against Risch charging him with eleven offenses: 1) gross sexual imposition in

violation of R.C. 2907.05(A)(1), a felony of the fourth degree; 2) sexual

imposition in violation of R.C. 2907.06(A)(4), a third degree misdemeanor; 3)

sexual imposition in violation of R.C. 2907.06(A)(4), a third degree misdemeanor;

4) gross sexual imposition in violation of R.C. 2907.05(A)(1), a felony of the

fourth degree; 5) sexual imposition in violation of R.C. 2907.06(A)(4), a third

degree misdemeanor; 6) public indecency in violation of R.C. 2907.09(A)(1), a

fourth degree misdemeanor; 7) public indecency in violation of R.C.

2907.09(A)(3), a third degree misdemeanor; 8) sexual imposition in violation of

R.C. 2907.06(A)(4), a third degree misdemeanor; 9) gross sexual imposition in

violation of R.C. 2907.05(A)(4), a felony of the third degree; 10) gross sexual

imposition in violation of R.C. 2907.05(A)(4), a felony of the third degree; and

11) gross sexual imposition in violation of R.C. 2907.05(A)(4), a felony of the

third degree. Risch was arraigned on September 24, 2009, and entered pleas of

                                       -2-
Case No. 16-10-14



not guilty to all counts. Eventually, counts ten and eleven were severed for

purposes of trial. A jury trial was held on counts one through nine on October 20

and 21, 2010. The jury returned verdicts of not guilty on counts five, six and

seven, and guilty on counts one, two, three, four and eight. The jury was unable to

return a verdict as to count nine.

       {¶3} On November 4, 2010, Risch agreed to enter a no contest plea to an

amended count ten, a charge of gross sexual imposition which would become a

fourth degree felony. In exchange for the no contest plea, the State agreed to

dismiss counts nine and eleven. A sentencing hearing and a sexual offender status

hearing were held on December 7, 2010. The trial court found Risch to be a tier II

offender and sentenced him to a total prison term of 51 months. Risch appeals

from this judgment and raises the following assignments of error.

                             First Assignment of Error

       [Risch’s] conviction was neither supported by the sufficiency nor
       manifest weight of the evidence.

                           Second Assignment of Error

       The counsel for [Risch] provided ineffective assistance of
       counsel.

       {¶4} In the first assignment of error, Risch alleges that the convictions are

not supported by sufficient evidence and are against the manifest weight of the

evidence.

                                        -3-
Case No. 16-10-14



      Sufficiency of the evidence is a test of adequacy used to
      “determine whether the case may go to the jury or whether the
      evidence is legally sufficient to support the jury verdict as a
      matter of law.” * * * A conviction based on insufficient evidence
      constitutes a denial of due process, and the defendant may not be
      recharged for the offense. * * * In reviewing a claim under the
      sufficiency of the evidence standard, an appellate court must
      determine “whether, after viewing the evidence in a light most
      favorable to the prosecution, any rational trier of fact could have
      found the essential elements of the crime proven beyond a
      reasonable doubt.” * * *

State v. Alvarado, 3d Dist. No. 12-07-14, 2008-Ohio-4411, ¶23 (citations omitted).

      {¶5} Unlike sufficiency of the evidence, the question of manifest weight of

the evidence does not view the evidence in a light most favorable to the

prosecution.

      Weight of the evidence concerns “the inclination of the greater
      amount of credible evidence, offered in a trial to support one side
      of the issue rather than the other. It indicates clearly to the jury
      that the party having the burden of proof will be entitled to their
      verdict, if, on weighing the evidence in their minds, they shall
      find the greater amount of credible evidence sustains the issue
      which is to be established before them. Weight is not a question
      of mathematics, but depends on its effect in inducing belief.”

State v. Thompkins (1997), 78 Ohio St.3d 380, 387, 678 N.E.2d 514 (citing Black’s

Law Dictionary (6 Ed.1990) 1594). A new trial should be granted only in the

exceptional case in which the evidence weighs heavily against conviction. Id.

Although the appellate court acts as a thirteenth juror, it still must give due

deference to the findings made by the jury.


                                        -4-
Case No. 16-10-14



       The fact-finder, being the jury, occupies a superior position in
       determining credibility. The fact-finder can hear and see as well as
       observe the body language, evaluate voice inflections, observe hand
       gestures, perceive the interplay between the witness and the examiner,
       and watch the witness’ reaction to exhibits and the like. Determining
       credibility from a sterile transcript is a Herculean endeavor. A
       reviewing court must, therefore, accord due deference to the credibility
       determinations made by the fact-finder.

State v. Thompson (1998), 127 Ohio App.3d 511, 529, 713 N.E.2d 456.

       {¶6} In this case, Risch was convicted of six counts. The first count of the

indictment alleged that Risch had sexual contact with TNF, who was fifteen years

old at the time, and that he used force or the threat of force to compel her to

engage in the sexual contact. In the alternative, the Grand Jury also indicted Risch

for one count of sexual imposition for the same contact with TNF. “’Sexual

contact’ means any touching of an erogenous zone of another, including without

limitation the thigh, genitals, buttock, pubic region, or if the person is a female, a

breast, for the purpose of sexually arousing or gratifying either person.” R.C.

2907.01(B). To prove a claim of gross sexual imposition as charged in count one,

the State had to prove that Risch caused TNF to have sexual contact with him and

that he compelled her to submit by force or the threat of force. R.C. 2907.05(A)

(1). Count two charged him with sexual imposition, which required the State to

prove that Risch caused TNF to have sexual contact with him and that she was




                                         -5-
Case No. 16-10-14



between the ages of thirteen and sixteen at the time and that he was older than

eighteen years of age. R.C. 2907.06(A) (4).

       {¶7} It was undisputed that at the time in question, Risch was twenty-nine

years of age. It was also undisputed that TNF was fifteen years of age. During the

trial, TNF testified as follows.

       Q.   What happened next?

       A. We started playing Marco Polo and we were all in different
       areas and [Risch] came towards me and he started grabbing my
       wrist and he pulled my wrist down to his private area.

       Q.   What is his private area?

       A.   His penis.

       Q.   Did your hand touch his penis?

       A.   The first time it did not, but the second time it did.

       Q.   How would you describe his penis?

       A.   It was erect.

       Q.   Did you touch his penis the first time?

       A.   No.

       Q.   What did you feel, if anything?

       A. I felt the top of his swim trunks like the part is supposed
       (sic) to be around your waist. I felt it down where it shouldn’t
       have been.

       Q.   Meaning his penis was exposed?

                                        -6-
Case No. 16-10-14




       A.    Yeah.

       Q.    And tell me what hand he grabbed?

       A.    I believe it was my right.

       Q.    Now, did you willingly put your right hand on his penis?

       A.    No, I was pulling away the whole time.

       ***

       Q. So there were two separate times that he pulled down, that
       he pulled your hand down towards his private parts?

       A.    Within a few seconds, yes.

       Q.    The second time you touched his erect penis?

       A.    Yes.

       Q.    Did you do that willingly?

       A.    No.

       Q.    Were you joking around?

       A. I had thought we were joking around, but when I felt that I
       was kicking and pulling away and when I did that he started
       swimming towards [DRM].

Tr. 101-102. Viewing this testimony in a light most favorable to the State, there is

sufficient evidence to support a conviction on either gross sexual imposition




                                          -7-
Case No. 16-10-14



and/or sexual imposition.1 As to the manifest weight of the evidence, Risch does

not point to any evidence showing that her testimony is not credible. Instead, he

merely argues that the other witnesses did not testify to this event. This does not

weigh heavily against conviction. Thus, the convictions on counts one and two

are not against the manifest weight of the evidence.

        {¶8} In count three, Risch allegedly engaged in sexual contact with DRM,

who was fifteen years of age at the time. The State only had to prove that Risch,

who was 29 years old, touched DRM in a sexual manner and that she was between

the ages of thirteen and sixteen. R.C. 2907.06(A)(4). The basis for this claim was

that Risch pulled up the bottom of DRM’s bikini and struck her bare bottom with

his palm. DRM testified as follows.

        Q. And you said [Risch] pulled up your bathing suit. How did
        he do that?

        A.     He was standing over top of me and lifted up my bottoms.

        Q.     Turned it, gave you a wedgie or turned it into a thong?

        A.     Yes.

        Q.     Then what did he do?

        A.     He started smacking my butt.

        Q.     With what?


1
   Since these counts arose from the same act, the convictions merged prior to sentencing and Risch was
only sentenced on count one.

                                                 -8-
Case No. 16-10-14



      A.    His hands.

      Q. Was your butt bare at that point in time where he struck
      you?

      A.    Yes, it was.

      Q.    Okay. What happened next?

      A. I told him to stop and I rolled over and then got back into
      the water.

Tr. 141-142. TNF and MRF also testified that Risch was slapping DRM’s bottom.

Tr. 127, 169. Viewing this evidence in a light most favorable to the State, the

evidence is sufficient to support a conviction for sexual imposition as set forth in

count three of the indictment. As to the manifest weight of the evidence, Risch

does not point to any evidence showing that DRM’s testimony is not credible. He

merely argues that the other witnesses did not testify that this happened.

However, they did not testify that it did not happen. This does not weigh heavily

against conviction. Thus, the conviction on count three is not against the manifest

weight of the evidence.

      {¶9} Count four charged Risch with gross sexual imposition by removing

MRF’s bikini bottom, attempting to force her legs apart and groping her breast, a

violation of R.C. 2907.05(A)(1). MRF was fourteen years of age at the time.

MRF testified as follows.



                                        -9-
Case No. 16-10-14



      A. We were in the water and [TNF] pointed out [Risch’s]
      shorts weren’t on and then he grabbed my – he grabbed me and
      took my bottoms off. I went up and put my athletic shorts on.
      Then I put his swimming trunks over them.

      Q. * * * [MRF], you just told us that [Risch] pulled off your
      bathing suit bottoms; is that right?

      A.    Yes.

      Q. [MRF], I want you to take a deep breath. No, I mean really
      seriously take a deep breath. What type of bottoms were you
      wearing?

      A. I was wearing my sister’s. They were green and they were
      just normal bottoms.

      ***

      Q. Did you give him permission to [remove the swim suit
      bottom]?

      A.    No.

      Q.    So were you naked from the waist down?

      A.    Yes.

      Q.    Were you wearing something on your top?

      A.    Just – no, just my top.

      Q.    Yeah. What type of top was it?

      A. It was a light blue halter one that tied in the back and on
      top.

      ***


                                      -10-
Case No. 16-10-14



      Q. Before we move onto another exhibit, what happened to
      Exhibit 4, the bikini bottoms, after [Risch] pulled them off you?

      A.    He pulled them on himself.

      ***

      Q. Okay. Now [Risch] has removed your bottoms and you are
      half naked. What did you do?

      A. Went back up on shore. I put my athletic shorts on. Then I
      put his swimming trunks on over mine since he took my
      bottoms.

      Q.    Where did you find his swimming trunks?

      A. They were in the water and I grabbed them after he took
      my bottoms.

      Q.    So you are up on the beach; is that right?

      A.    Yes.

      ***

      Q.    What happened next?

      A. He came up and he took off his shorts, his swimming trunks
      and my shorts. I was sitting there like that and he was opening,
      like trying to open my legs and he was and he grabbed my boob
      and he was ripping my top.

      ***

      Q. Just so the record is clear, while [Risch] is trying to spread
      your legs apart, what else was he doing?

      A.    He was – he grabbed my boob.


                                      -11-
Case No. 16-10-14



       Q.   You are indicating your left breast?

       A.   Yes.

       Q.   What did he grab it with?

       A.   His right hand.

       Q.   Did you try to fight him off?

       A.   Yes, I was trying to push him away.

       Q.   Did you say anything?

       A.   I was calling for TNF and DRM.

       Q.   And he was trying to remove your top?

       A. I don’t know what he was doing. He was just touching me.
       I don’t know if he was trying to take my top off or not.

Tr. 170-175. DRM testified that she heard MRF scream for Risch to stop and to

get off of her. Tr. 144. She testified that she saw MRF lying on the beach without

a bikini bottom on and with Risch on top of her trying to untie MRF’s top. Tr.

145. Viewing this evidence in a light most favorable to the State, the evidence is

sufficient to support a conviction for gross sexual imposition as set forth in count

four of the indictment. As to the manifest weight of the evidence, Risch does not

point to any evidence showing that MRF’s testimony is not credible. He does not

point to any evidence that weighs heavily against conviction. Thus, the conviction

on count four is not against the manifest weight of the evidence.


                                       -12-
Case No. 16-10-14



      {¶10} Finally, Risch was convicted on amended count ten, attempted gross

sexual imposition, a felony of the fourth degree. This conviction occurred after

Risch entered a no contest plea. The effect of a no contest plea is that Risch has

admitted the facts of the indictment. Crim.R. 11(B)(2). In the plea agreement,

Risch agreed to the following amendment to count ten of the indictment.

      On or about August 2005 through September 2006 at Wyandot
      County, Ohio, [Risch] did purposely or knowingly, and with
      sufficient culpability for commission of a violation of Section
      2907.05(A)(4) of the Revised Code of Ohio, engage in conduct
      that, if successful, would constitute or result in a violation of
      Section 2907.05(A)(4) of the Revised Code of Ohio, to wit: the
      said [Risch] on or about August 2005 through September 2006 at
      Upper Sandusky, Wyandot County, Ohio, purposely or
      knowingly engaged in conduct that, if successful, would have
      constituted or resulted in “sexual contact,” as defined in Section
      2907.01(B) of the Revised Code of Ohio, with KSS to wit: the
      touching of the pubic region of KSS for the purpose of sexually
      arousing or gratifying either person, and KSS was not his
      spouse, and KSS (D.O.B. 12/03/1999) was less than thirteen
      years of age, whether or not he knew the age of KSS, in violation
      of Section 2923.02(A) and Section 2907.05(A)(4) of the Revised
      Code of Ohio, Attempted Gross Sexual Imposition, a felony of
      the fourth degree, contrary to the form and the statute in such
      case made and provided and against the peace and dignity of the
      State of Ohio.

Plea Agreement, 4. The admitted facts are sufficient to support the conviction on

the amended count ten. The facts are also not against the manifest weight of the

evidence. Having found that the verdicts on all counts are supported by sufficient




                                      -13-
Case No. 16-10-14



evidence and are not against the manifest weight of the evidence, the first

assignment of error is overruled.

       {¶11} Risch argues in the second assignment of error that he was denied

effective assistance of counsel. “Reversal of convictions on ineffective assistance

requires the defendant to show ‘first that counsel's performance was deficient and,

second that the deficient performance prejudice the defense so as to deprive the

defendant of a fair trial.’” State v. Cassano, 96 Ohio St.3d 94, 2002-Ohio-3751, ¶

105, 772 N.E.2d 81. The defendant must show that there was a reasonable

probability that but for counsel's error, the result of the trial would have been

different. Id. at ¶ 108. State v. Baughman, 3d Dist. No. 1-10-34, 2010-Ohio-4951.

       {¶12} Here, Risch claims that his counsel was ineffective because he did

not question the witnesses as fully as it was possible to do so and that counsel did

not fully use all of the taped interviews to support the impeachment of the State’s

witnesses. Risch also claims that defense counsel erred by not bringing in the

absence of his DNA in MRF’s bikini bottom that he allegedly wore or by bringing

in the transcripts of the texts that the girls were sending at the time of the events at

issue. This court notes that although Risch raises these issues, there is nothing in

the record to answer the various questions raised by Risch in his brief. For

example, there is nothing to show what the results of the DNA test was or what the

texts contained. A review of the record indicates that Risch’s trial counsel did

                                         -14-
Case No. 16-10-14



cross-examine the State’s witnesses, did raise inconsistencies in their various

versions of events, and did present a defense for Risch, including Risch’s

testimony. The issues raised by Risch now are simply speculation as to what the

evidence might have shown, an assumption that it would have been beneficial to

Risch’s case and then further speculation as to what the effect on the jury might

have been. The record does not reveal that there was a reasonable probability that

but for counsel’s alleged error, the result would have been different. Thus, the

second assignment of error is overruled.

       {¶13} Having found no error prejudicial to the defendant, the judgment of

the Court of Common Pleas of Wyandot County is affirmed.

                                                              Judgment Affirmed

ROGERS, P.J. concurs in Judgment Only.
SHAW, J., concurs.

/jlr




                                       -15-